

                                        EXECUTION COPY
 
SECOND AMENDMENT AND CONSENT, dated as of September 28, 2006 (this “Amendment”),
to the $400,000,000 FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of April 14,
2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Revolving Credit Agreement”), among THE READER’S DIGEST ASSOCIATION,
INC., a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES party
thereto (the “Borrowing Subsidiaries”), the LENDERS party thereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent, THE ROYAL BANK OF SCOTLAND PLC, as Syndication
Agent, and COMMERZBANK AG, NEW YORK BRANCH, HSBC BANK USA, NATIONAL ASSOCIATION
and WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.
 
WITNESSETH:
 
WHEREAS, the Lenders have agreed to extend credit to the Borrowers on the terms
and subject to the conditions set forth in the Revolving Credit Agreement;
 
WHEREAS, the Company and certain of its Subsidiaries are considering entering
into a series of transactions, as a result of which (a) Verlag DAS BESTE GmbH, a
company incorporated under the laws of Germany (the “German Subsidiary”), and
The Reader’s Digest Association Limited, a company incorporated under the laws
of England and Wales (the “English Subsidiary”), will cease to be directly held
wholly owned subsidiaries of the Company and will instead become indirectly held
wholly owned subsidiaries of the Company (other than for a 10% interest in the
German Subsidiary which shall continue to be directly held by the Company) and
(b) Pegasus Netherlands Services C.V., a limited partnership formed under the
laws of The Netherlands (the “New Foreign Holding Company”), will become (i) a
wholly owned subsidiary of the Company, with a general partnership interest
constituting approximately 99% of all partnership interests therein being held
directly by the Company and a limited partnership interest constituting
approximately 1% of all partnership interests therein being held indirectly by
the Company and (ii) the direct or indirect holder of various foreign
subsidiaries of the Company, including the German Subsidiary (other than for a
10% interest therein which shall continue to be directly held by the Company)
and the English Subsidiary (such series of transactions as set forth in clauses
(a) and (b), the “Reorganization”);
 
WHEREAS, attached hereto as Exhibit A is an organizational structure chart of
the Company and certain of its Subsidiaries, as such structure exists prior to
the Reorganization;
 
WHEREAS, attached hereto as Exhibit B is an organizational structure chart of
the Company and certain of its Subsidiaries, as such structure is expected to
exist following consummation of the Reorganization; and
 

-1-

--------------------------------------------------------------------------------



WHEREAS, in connection with the Reorganization, the Company has requested that
the Lenders consent to certain transactions, amend the Pledge Agreement and
terminate each of the Foreign Pledge Agreements related to the German Subsidiary
and the English Subsidiary, and the Lenders whose signatures appear on the
signature pages hereof, constituting at least the Required Lenders, are willing
to consent to such transactions, such amendment and such terminations on the
terms and subject to the conditions set forth herein;
 
WHEREAS, the Company has also requested that the Lenders amend certain
provisions of the Revolving Credit Agreement and the Lenders whose signatures
appear on the signature pages hereof, constituting at least the Required
Lenders, are willing to amend the Revolving Credit Agreement on the terms and
subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Revolving Credit Agreement.
 
SECTION 2. Satisfaction of Requirements of Sections 5.09 and 5.10. Upon the
Reorganization Effective Date, the obligations of the Company under Sections
5.09 and 5.10 of the Revolving Credit Agreement, to the extent such obligations
relate to the Reorganization, shall be deemed satisfied.
 
SECTION 3. Satisfaction of Requirements of Section 6.05. Upon the Reorganization
Effective Date, the requirements of Section 6.05 of the Revolving Credit
Agreement, to the extent such requirements relate to the Reorganization, shall
be deemed satisfied.
 
SECTION 4. Consent of Lenders to Amendment to Pledge Agreement. Upon the
Reorganization Effective Date, the Lenders whose signatures appear on the
signature pages hereto, constituting at least the Required Lenders, hereby
consent to the amendment of the Pledge Agreement, substantially in the form of
Exhibit C hereto (the “Pledge Agreement Amendment”) (with such changes to
Schedule II thereto approved by the Collateral Agent and the Company as shall be
necessary to properly reflect the pledge of 65% of the issued and outstanding
partnership interests of the New Foreign Holding Company), and hereby authorize
and direct the Collateral Agent to execute and deliver such amendment.
 
SECTION 5. Consent of Lenders to Release of German Subsidiary and English
Subsidiary. Upon the Reorganization Effective Date, the Lenders whose signatures
appear on the signature pages hereto, constituting at least the Required
Lenders, hereby:
 
(a) consent to the release of the pledges of 65% of the Equity Interests of each
of the German Subsidiary and the English Subsidiary, the reassignment to the
Company of any and all rights and claims assigned by the Company under the
Foreign Pledge Agreements related thereto, and the termination of such Foreign
Pledge Agreements;
 

-2-

--------------------------------------------------------------------------------



(b) authorize and direct the Collateral Agent, on behalf of and in the name of
such Lenders, to so release such pledges, reassign such rights and claims and
terminate such agreements; and
 
(c) in connection with the release of the Equity Interests of the German
Subsidiary, the reassignment to the Company of any and all rights and claims
assigned by the Company under the Foreign Pledge Agreement related thereto, and
the termination of such Foreign Pledge Agreement, (i) authorize the Collateral
Agent to appoint any agents or attorneys to execute and deliver any document, or
otherwise to act, on behalf of and in the name of the Collateral Agent for such
purposes, (ii) authorize the Collateral Agent to do any and all acts and to make
any and all declarations which are deemed necessary or appropriate by the
Collateral Agent for such purposes, (iii) approve, pursuant to Section 185 of
the German Civil Code, the acts performed and declarations made by the
Collateral Agent or its representatives or attorneys-in-fact (including, but not
limited to, those before a notary in Basel, Switzerland) in connection with such
purposes, and (iv) hereby relieve the Collateral Agent from the self-dealing
restrictions imposed by Section 181 of the German Civil Code.
 
SECTION 6. Waiver of Pledge Requirement Related to Selection du Reader’s Digest
S.A. Upon the Reorganization Effective Date, the Lenders whose signatures appear
on the signature pages hereto, constituting at least the Required Lenders,
hereby waive the provisions of paragraph (c) of the definition of “Collateral
Requirement” in the Revolving Credit Agreement to the extent that such
provisions require the Company to pledge 65% of the voting Equity Interests of
Selection du Reader’s Digest S.A. on account of the financial results of the
Company as of the fiscal year ended June 30, 2006. Such waiver shall be deemed
to be effective as of June 30, 2006.
 
SECTION 7. Amendment of Section 1.01. Upon the Covenant Effective Date, the
pricing table in the definition of “Applicable Rate” in Section 1.01 of the
Revolving Credit Agreement is hereby amended and restated in its entirety to
read as follows: 
 
“ Pricing Table
 
Consolidated Leverage Ratio
Eurodollar Spread
ABR Spread
Commitment Fees
Level 1
≥4.0
2.25%
1.25%
0.500%
Level 2
≥3.5 and <4.0
2.00%
1.00%
0.500%
Level 3
≥3.25 and <3.5
1.75%
0.75%
0.500%
Level 4
≥3.0 and <3.25
1.50%
0.50%
0.375%
Level 5
≥2.5 and <3.0
1.25%
0.25%
0.250%
Level 6
≥2.0 and <2.5
1.00%
0.00%
0.200%
Level 7
≥1.5 and <2.0
0.75%
0.00%
0.175%
Level 8
<1.5
0.50%
0.00%
0.150%

”
 

-3-

--------------------------------------------------------------------------------



SECTION 8. Amendment of Section 6.09. Upon the Covenant Effective Date, Section
6.09 of the Revolving Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“SECTION 6.09. Consolidated Leverage Ratio. The Company will not permit the
Consolidated Leverage Ratio (a) as of September 30, 2006, to be greater than
4.75 to 1.00; (b) as of December 31, 2006, to be greater than 4.25 to 1.00; (c)
as of March 31, 2007, to be greater than 4.00 to 1.00; and (d) as of the last
day of any fiscal quarter ending after March 31, 2007, to be greater than 3.50
to 1.00.”
 
SECTION 9. Restriction on Share Repurchases. Notwithstanding anything to the
contrary in the Revolving Credit Agreement, during the period from the Covenant
Effective Date to and including June 30, 2007, the Company and its Subsidiaries
shall not make any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Company; provided, however, that the foregoing shall not
restrict the ability of the Company to make any such payments in an aggregate
amount not exceeding $5,000,000 pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Company;
provided, further, however, that the foregoing shall not restrict the ability of
the Company to make any such payments in an aggregate amount not exceeding
$30,000,000 if, as of the last day of the then most recently ended fiscal
quarter, the Consolidated Leverage Ratio of the Company, as set forth in the
certificate related to such fiscal quarter delivered by the Company pursuant to
Section 5.01(c) of the Revolving Credit Agreement, is less than or equal to 3.50
to 1.00; provided, further, however, that if the Company makes any such payment
pursuant to the immediately preceding proviso on or prior to March 31, 2007,
upon the making of such payment, Section 6.09 of the Revolving Credit Agreement
shall be amended and restated in its entirety to read as follows:
 
“SECTION 6.09. Consolidated Leverage Ratio. The Company will not permit the
Consolidated Leverage Ratio (a) as of September 30, 2006, to be greater than
4.75 to 1.00; (b) as of December 31, 2006, to be greater than 4.25 to 1.00; and
(c) as of the last day of any fiscal quarter ending after December 31, 2006, to
be greater than 3.50 to 1.00.”
 
For all purposes under the Revolving Credit Agreement, this Section 9 shall be
deemed to be a covenant set forth in Article VI of the Revolving Credit
Agreement.
 
SECTION 10. Representations, Warranties and Agreements Related to the
Reorganization. The Company, as to itself and each of its Subsidiaries, hereby
represents and warrants to and agrees with each Lender and the Administrative
Agent that:
 
(a) The representations and warranties set forth in Article IV of the Revolving
Credit Agreement are true and correct in all material respects on and as of the
Reorganization Effective Date and after giving effect to this Amendment and the
Reorganization, with the same effect as if made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct in
all material respects on and as of such earlier date.
 

-4-

--------------------------------------------------------------------------------



(b) This Amendment has been duly authorized, executed and delivered by the
Company and each Borrowing Subsidiary. Each of this Amendment and the Revolving
Credit Agreement constitutes (assuming due execution and delivery by the
Required Lenders) a legal, valid and binding obligation of the Company and each
Borrowing Subsidiary, enforceable against the Company and each Borrowing
Subsidiary in accordance with its terms, except as enforceability may be limited
by (i) any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity.
 
(c) As of the Reorganization Effective Date, after giving effect to this
Amendment and the Reorganization, no Default or Event of Default has occurred
and is continuing.
 
SECTION 11. Representations, Warranties and Agreements Related to the Covenant
Amendments. The Company, as to itself and each of its Subsidiaries, hereby
represents and warrants to and agrees with each Lender and the Administrative
Agent that:
 
(a) The representations and warranties set forth in Article IV of the Revolving
Credit Agreement are true and correct in all material respects on and as of the
Covenant Effective Date and after giving effect to this Amendment, with the same
effect as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date.
 
(b) This Amendment has been duly authorized, executed and delivered by the
Company and each Borrowing Subsidiary. Each of this Amendment and the Revolving
Credit Agreement as amended hereby constitutes (assuming due execution and
delivery by the Required Lenders) a legal, valid and binding obligation of the
Company and each Borrowing Subsidiary, enforceable against the Company and each
Borrowing Subsidiary in accordance with its terms, except as enforceability may
be limited by (i) any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.
 
(c) As of the Covenant Effective Date, after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
 
SECTION 12. Conditions to Effectiveness of Reorganization Related Terms. The
terms of this Amendment contained in Sections 2 through 6 hereof shall become
effective as of the date on which the following conditions are satisfied (the
“Reorganization Effective Date”):
 
(a) The Administrative Agent shall have received duly executed counterparts
hereof which, when taken together, bear the authorized signatures of the
Company, the Borrowing Subsidiaries and Lenders constituting at least the
Required Lenders.
 
(b) Each of the German Subsidiary and the English Subsidiary shall be or shall
become on the Reorganization Effective Date a wholly owned indirect subsidiary
of the New Foreign Holding Company (other than for a 10% interest in the German
Subsidiary, which shall continue to be directly held by the Company).
 

-5-

--------------------------------------------------------------------------------



(c) The Collateral Agent shall have received duly executed counterparts of (i)
the Pledge Agreement Amendment, executed by the Company and each Borrowing
Subsidiary and (ii) a Foreign Pledge Agreement relating to 65% of the
partnership interests in the New Foreign Holding Company, in form and substance
satisfactory to the Administrative Agent and the Company (the “New Dutch Pledge
Agreement”), executed by the Company.
 
(d) The representations and warranties set forth in Section 10 hereof shall be
true and correct on and as of the Reorganization Effective Date.
 
(e) The Agents shall have received favorable written opinions of (i) Clifford H.
R. DuPree, Associate General Counsel of the Company, and (ii) Loyens & Loeff,
Dutch counsel to the Collateral Agent, each in form and substance reasonably
acceptable to the Agents.
 
(f) The Administrative Agent shall have received, on behalf of the Lenders, a
certificate as to the good standing or subsistence, if and to the extent such
concepts are relevant in The Netherlands, of the New Foreign Holding Company,
dated as of a date near the Reorganization Effective Date, from the appropriate
governmental authority, or other evidence reasonably satisfactory to the
Administrative Agent as to the good standing of such entity.
 
(g) All fees payable and expenses reimbursable in connection with this Amendment
(including the fees, charges and disbursements of Cravath, Swaine & Moore LLP,
Lawrence Graham, Hengeler Mueller and Loyens & Loeff, counsel for the Agents)
shall have been paid or shall simultaneously be paid in full to the extent
invoiced.
 
The Administrative Agent shall notify the Company and the Lenders of the
Reorganization Effective Date, and such notice shall be conclusive and binding.
 
Notwithstanding the foregoing, terms of this Amendment contained in Sections 2
through 6 hereof shall not become effective unless each of the foregoing
conditions shall have been satisfied (or waived pursuant to Section 10.02 of the
Revolving Credit Agreement) at or prior to 5:00 p.m., New York City time, on
December 27, 2006.
 
SECTION 13. Conditions to Effectiveness of Covenant Related Amendments. The
terms of this Amendment contained in Sections 7 through 9 hereof shall become
effective as of the date on which the following conditions are satisfied (the
“Covenant Effective Date”):
 
(a) The Administrative Agent shall have received duly executed counterparts
hereof which, when taken together, bear the authorized signatures of the
Company, the Borrowing Subsidiaries and Lenders constituting at least the
Required Lenders.
 
(b) The representations and warranties set forth in Section 11 hereof shall be
true and correct on and as of the Covenant Effective Date.
 
(c) All fees payable and expenses reimbursable in connection with this Amendment
(including the fees, charges and disbursements of Cravath, Swaine & Moore LLP,
Lawrence Graham, Hengeler Mueller and Loyens & Loeff, counsel for the Agents)
shall have been paid or shall simultaneously be paid in full to the extent
invoiced.
 

-6-

--------------------------------------------------------------------------------



The Administrative Agent shall notify the Company and the Lenders of the
Covenant Effective Date, and such notice shall be conclusive and binding.
 
SECTION 14. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 15. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronic image scan shall be effective as
delivery of a manually executed counterpart hereof.
 
SECTION 16. Amendment Fee. The Company agrees to pay to the Administrative
Agent, for the account of each Lender that consents to this Amendment, an
amendment fee (the “Amendment Fee”) in an amount equal to 10 basis points on the
amounts of the consenting Lenders’ commitments under the Revolving Credit
Agreement. The Amendment Fees will be earned and payable upon the earlier of the
Reorganization Effective Date or the Covenant Effective Date.
 
SECTION 17. Expenses. The Company agrees to reimburse the Agents for their
reasonable out-of-pocket expenses in connection with this Amendment, including
the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
Lawrence Graham, Hengeler Mueller and Loyens & Loeff, each counsel to the
Agents.
 
SECTION 18. Revolving Credit Agreement. Except as specifically stated herein,
the Revolving Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof. As used therein, the terms “Agreement”,
“herein”, “hereunder”, “hereto”, “hereof” and words of similar import shall,
unless the context otherwise requires, refer to the Revolving Credit Agreement
as modified hereby. For the avoidance of doubt, this Amendment shall be treated
as a “Loan Document”, as such term is defined in the Revolving Credit Agreement.
 
SECTION 19. Power of Attorney Related to the New Dutch Pledge Agreement. Upon
the Reorganization Effective Date, the Lenders whose signatures appear on the
signature pages hereto, constituting at least the Required Lenders, hereby (a)
authorize and direct the Collateral Agent, on behalf of and in the name of such
Lenders, to execute and deliver the New Dutch Pledge Agreement, (b) authorize
the Collateral Agent to appoint any agents or attorneys to execute and deliver
any document, or otherwise to act, on behalf of and in the name of the
Collateral Agent for such purposes and (c) authorize the Collateral Agent to do
any and all acts and to make any and all declarations which are deemed necessary
or appropriate by the Collateral Agent for such purposes.
 
[remainder of page intentionally blank - signature page is the next page]


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


THE READER’S DIGEST ASSOCIATION, INC.,
 
 
by:
   
/s/ William H. Magill
   
Name: William H. Magill
Title: Vice President and Treasurer
 



BOOKS ARE FUN, LTD.,
 
 
by:
   
/s/ William H. Magill
   
Name: William H. Magill
Title: Vice President and Treasurer
 



QSP, INC.,
 
 
by:
   
/s/ William H. Magill
   
Name: William H. Magill
Title: Vice President and Treasurer
 



REIMAN MEDIA GROUP, INC.,
 
 
by:
   
/s/ William H. Magill
   
Name: William H. Magill
Title: Vice President and Treasurer
 



JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent and
Collateral Agent,
 
 
by:
   
/s/ Randolph Cates
   
Name: Randolph Cates
Title: Vice President
 


-7-

--------------------------------------------------------------------------------




To approve the Second Amendment and Consent to the Revolving Credit Agreement:






Name of Institution:   ABN AMBRO BANK N.V.  
               as a Lender,
 
 
by:
   
/s/ Frances O’R. Logan
   
Name: Frances O’R. Logan
Title: Managing Director
   
 
 
/s/ John Jankowski
   
Name: John Jankowski
Title: Assistant Vice President
 





 
 
-8-

--------------------------------------------------------------------------------


 


To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   Bank of America, N.A  
              as a Lender,
 
 
by:
   
/s/ Peter Vanderhorst
   
Name: Peter Vanderhorst
Title: Principal
 





 
 
-9-

--------------------------------------------------------------------------------

 


 

To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   Goldman Sachs Credit Partners L.P.  
               as a Lender,
 
 
by:
   
/s/ James Balcom
   
Name: James Balcom
Title: Authorized Signatory
 





 
 
-10-

--------------------------------------------------------------------------------

 
 
 

To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   HSBC Bank USA, National Association  
               as a Lender,
 
 
by:
   
/s/ William L. Meli
   
Name: William L. Meli
Title: Vice President
 





 
-11-

--------------------------------------------------------------------------------

 
 
 
 
To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   Hizuho Corporate Bank Ltd.  
               as a Lender,
 
 
by:
   
/s/ Raymond Ventura
   
Name: Raymond Ventura
Title: Deputy General Manager
 





 
 
-12-

--------------------------------------------------------------------------------

 


 

To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   National Australia Bank Limited  
              as a Lender,
 
 
by:
   
/s/ Eduardo Salazar
   
Name: Eduardo Salazar
Title: Senior Vice President and
Head of Corporate Banking
 





 
-13-

--------------------------------------------------------------------------------

 
 
 

To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   The Northern Trust Company  
              as a Lender,
 
 
by:
   
/s/ Jeffrey B. Clark
   
Name: Jeffrey B. Clark
Title: Senior Vice President
 





 
 
-14-

--------------------------------------------------------------------------------

 


 
To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   Toronto Dominion (Texas) LLC  
               as a Lender,
 
 
by:
   
/s/ Debbi L. Brito
   
Name: Debbi L. Brito
Title: Authorized Signatory
 





 
 
-15-

--------------------------------------------------------------------------------

 


 
 

To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   Wachovia Bank, National Association  
               as a Lender,
 
 
by:
   
/s/ John Brady
   
Name: John Brady
Title: Director
 





 


 
-16-

--------------------------------------------------------------------------------

 
 


 


 

To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   Loan Funding XIII LLC for itself or as agent for
Corporate Funding XIII  
              as a Lender,
 
 
by:
   
/s/ Brian C. Carlson
   
Name: Brian C. Carlson
Title: Principal
Silvermine Capital Management LLC
 





 


 
-17-

--------------------------------------------------------------------------------

 
 
 
 

To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   Commerzbank, AG, New York and Grand Cayman  
               as a Lender,
 
 
by:
   
/s/ Robert S. Taylor
   
Name: Robert S. Taylor
Title: Senior Vice President
   
 
 
/s/ Barbara Peters
   
Name: Barbara Peters
Title: Assistant Treasurer
 





 
 
-18-

--------------------------------------------------------------------------------

 


 
 
 

To approve the Second Amendment and Consent to the Revolving Credit Agreement:




Name of Institution:   The Royal Bank of Scotland PLC  
               as a Lender,
 
 
by:
   
/s/ Vincent Fitzgerald
   
Name: Vincent Fitzgerald
Title: Managing Director
 





 

 